Citation Nr: 0905438	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO.  08-36 048	)	DATE
	)
	)


THE ISSUE

Whether a March 25, 1988, decision of the Board of Veterans' 
Appeals (Board) which denied the moving party's claim of 
entitlement to service connection for residuals of a lower 
back injury should be revised or reversed due to clear and 
unmistakable error (CUE).  

(The issues of entitlement to an effective date earlier than 
March 14, 2003, for the grant of service connection for 
lumbosacral arthritis with chronic low back strain, to 
include on the basis of CUE in the February 1987 rating 
decision is the subject of a separate Board Decision.)


REPRESENTATION

Moving party represented by:  The American Legion


ATTORNEY FOR THE BOARD

P. Olson, Counsel


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from 
September 1969 to September 1973.

2.  The Veteran's motion for revision of the March 25, 1988, 
Board decision does not set forth clearly and specifically 
the alleged clear and unmistakable error, or errors, of fact 
or law in the Board decision, the legal or factual basis for 
such allegations, or why the result would have been 
manifestly different but for the alleged error.  


CONCLUSION OF LAW

Because the pleading requirements for a motion for revision 
of a decision based on clear and unmistakable error have not 
been met, the motion must be dismissed without prejudice to 
refiling.  38 C.F.R. § 20.1404(b) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A motion for revision of a decision based on clear and 
unmistakable error must be in writing, and must be signed by 
the moving party or that party's representative. The motion 
must include the name of the veteran, the name of the moving 
party if other than the veteran, the applicable VA file 
number, and the date of the Board decision to which the 
motion relates.  Motions that fail to comply with these 
requirements shall be dismissed without prejudice.  38 
C.F.R. § 20.1404(a).  

In the April 2006 rating decision, the RO stated, 
"Regarding your belief that the prior denials of your claim 
were incorrect, it must be stressed that regional office 
decisionmakers have no authority to overturn a Board of 
Veterans' Appeals decision on clear and unmistakable error. 
... Accordingly, the Board's decision as well as all the 
decisions made by this regional office prior to the Board's 
March 25, 1988 decision, cannot be reviewed by the regional 
office, and the current claim of unmistakable error in those 
decisions must be denied by operation of law.  ..."    

Correspondence from the Veteran received in November 2006 
asked the question of why "this" was not sent to the Board 
if they are the only ones who can make the determination of 
the error.  As the only Board decision of record is the 
March 1988 decision, the Board finds that the issue of CUE 
has been raised with respect to the March 1988 Board 
decision.

A motion for revision of a Board decision based on clear and 
unmistakable error must set forth clearly and specifically 
the alleged clear and unmistakable error, or errors, of fact 
or law in the Board decision, the legal or factual basis for 
such allegations, and why the result would have been 
manifestly different but for the alleged error.  Nonspecific 
allegations of failure to follow regulations or failure to 
give due process, or any other general, non-specific 
allegations of error, are insufficient to satisfy this 
requirement.  Motions which fail to comply with the 
requirements set forth in this paragraph shall be dismissed 
without prejudice to refiling.  38 C.F.R. § 20.1404(b) 
(2008).

In his correspondence received in November 2006, the Veteran 
states, "   it is my opinion it was an error when I was 
told I had no service connected disability, when in fact I 
do.  I had a doctor stating my disability was either from a 
birth defect or the military injury and as there was no 
history of back problems before the injury it was his 
opinion my disability was service connected.  I was never 
shown anything stating other wise yet I was turned down and 
m[y] case closed.  As my back disability is service 
connected I feel the original decision was in error and 
there[fore] I should receive back pay to 10-21-1986."

Because the moving party's motion fails to comply with the 
requirements set forth in 38 C.F.R. § 20.1404(b) (2008), the 
motion is dismissed without prejudice.




ORDER

The motion is dismissed without prejudice to refiling.



	                       
____________________________________________
MILO H. HAWLEY
	Veterans Law Judge, Board of Veterans' Appeals


Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West  2002); Wilson v. 
Brown, 5 Vet. App. 103, 108 (1993) ("A claimant seeking to 
appeal an issue to the Court must first obtain a final BVA 
decision on that issue.")  This dismissal under 38 C.F.R. 
§ 20.1404(b) (2008) is not a final decision of the Board.  
38 C.F.R. § 20.1409(b) (2008).  This dismissal removes your 
motion from the Board's docket, but you may refile the 
motion at a later date if you wish.





